ICJ_067_GulfOfMaine_CAN_USA_1982-01-20_ORD_01_NA_03_FR.txt. 12

OPINION DISSIDENTE DE M. EL-KHANI

La Cour a voté, ie 20 janvier 1982, une ordonnance constituant, pour la
première fois, une chambre en conformité à l’article 26, paragraphe 2, du
Statut. Cette chambre aura à connaître d’une affaire déterminée relative au
tracé de la frontière maritime unique dans le golfe du Maine divisant le
plateau continental et les zones de pêches entre le Canada et les Etats-Unis
d'Amérique.

Les représentants diplomatiques des deux Parties à La Haye ont pré-
senté au Greffier de la Cour, le 25 novembre dernier, un document conte-
nant un compromis signé le 29 mars 1979 à Ottawa entre le Gouvernement
du Canada et celui des Etats-Unis d'Amérique, un traité signé à la même
date entre les deux pays, ainsi qu’un compromis, dans les mêmes termes,
soumettant à une cour d’arbitrage cette même question au cas où la Cour
internationale de Justice n’accède pas, dans le délai fixé et selon la modalité
requise, à la demande de constituer cette chambre. Ce document compre-
nait aussi les instruments de ratification du traité et des compromis. La
lettre qui a accompagné ce document et qui a été signée par les ambas-
sadeurs des deux pays insiste sur le fait que cette chambre doit étre
constituée avant l’entrée en fonction des nouveaux juges élus dans les
élections triennales, c’est-a-dire avant le 6 février prochain.

Les représentants des deux Parties ayant fixé le nombre des juges 4 cing
par suite de pourparlers avec le Président de la Cour ont aussi insisté sur
une composition déterminée de la chambre et d’avoir leur acceptation en
cas de vacance pour les remplaçants, faute de quoi ils retireraient l’affaire
et se désisteraient de l'instance devant la Cour pour la confier à l’arbi-
trage.

Je trouve que l’imposition d’un temps précipité et limité pour la consti-
tution de la chambre et d’une composition particulière ôte à la Cour sa
volonté d’action, sa liberté de choix et entrave administration d’une
bonne justice. Cela diminue, en outre, le prestige de la Cour et affecte sa
dignité comme organe judiciaire principal de l'Organisation des Nations
Unies. Cela aboutit à sa régionalisation en lui ôtant sa qualité essentielle et
primordiale qui est l’universalité et conduit, d’une façon indirecte, à avoir
plus d’un juge de même nationalité agissant au nom de la Cour, lun dans la
chambre, l’autre dans la Cour, ce qui ne correspond pas au Statut. Pour ces
motifs je trouve que cela ne devrait pas constituer un précédent car il serait
dangereux de le suivre à l'avenir.

13
14

13 GOLFE DU MAINE (OP. DISS. EL-KHANI)

Ayant voté positivement pour la constitution de la chambre, j'aurais
souhaité que la composition de cette chambre soit remise à la Cour dans sa
nouvelle composition après deux semaines. Cela nous aurait évité les
inconvénients que j’ai mentionnés plus haut.

Pour ces raisons j’ai voté contre cette ordonnance.

(Signé) Abdallah EL-KHANI.
